 318DECISIONSOF NATIONALLABOR RELATIONS BOARDFairview Nursing HomeandPublic Employees Organ-izingCommitteeandQuenten Oliver Varner.Cases 10-CA-9482 -and 10-CA-9663March 9, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn December7, 1972,Administrative Law JudgeLowell Goerlich issued the attached Decision in thisconsolidated proceeding.Thereafter,the Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,'findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Fairview NursingHome, Birmingham, Alabama, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommendedOrder.1Respondent also has excepted to certain credibility findings made bytheAdministrative Law Judge. It is theBoard's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of therelevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts,Inc, 91 NLRB 544, enfd. 188 F 2d 362 (C.A. 3) We have carefullyexamined the record and find no basis for reversing his findings.Respondent also contends that the Administrative Law Judge prejudiceditscase by failing to findthatthe allegeddiscnminateeswere told byRespondent's counsel,Robinson, who was also Respondent's administrator,togo to work after they were fired. Contrary to Respondent, theAdministrative Law Judge did find that the employees were initially told byRobinson to go to work but found that when they told him they were firedby Mrs Johnston, Respondent's owner, for signing union cards, Robinsonthen told them "[W]ait for your second check I'll make out your otherchecks," and never informed the employees that they were not dischargedfor signing union cards. We agree with the Administrative Law Judge thatthe aforesaid conduct did not constitute a valid offerof reinstatementWe have reviewed the Administrative Law Judge's rulings made at thehearing and find that they are free from prejudicial error2The Administrative Law Judge inadvertently found that the dischargesof Supervisors Effie Henderson and Vicki Grammer were violative of Sec8(a)(3) and (1) of the Act when it isclear thatthese discharges are onlyviolative of Sec 8(a)(1)Member Penello concurs in thesefindings as he isof the view that these discharges, which were made in the context ofpervasive unfair labor practices, were part and parcel of these otherviolations,and were not motivated by the proumon activity of thesupervisorsas at the timeRespondent fired all unioncard signers it was notaware thattheyhad signedcards, butrather were part ofa patternofconduct aimed at penalizingemployeesfor their union activities.For the reasons set forth in his dissenting opinion inKrebs and KingToyota, Inc,197 NLRB No 74,Member Kennedy would not find thesedischarges to be violativeof theAct and would accordingly dismiss theseallegations in their entiretyDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge in Case 10-CA-9482, filed by Public EmployeesOrganizing Committee, on March 13, 1972,1 was served ontheRespondent, Fairview Nursing Home, by registeredmail on March 15. A complaint and notice of hearing wasissuedMay 18, 1972. The complaint charged that onFebruary 27 the Respondent discharged its employee, OlaVeneziano, and on March 11 discharged its employees,Edna Avery, Clara Barnett, Margaret Edna Barnett,Maxine Bell,Mabel Black, Bernice Bowden, EmmaBryant,WillenDean Cary, Zollie Culverson,RubyCarpenter, Nannie Mae Collins, Lucile Cummins, Kath-leen Gillian,Willie B. Hall, Dorothy Hartefield, Mamie L.Henderson, Dorothy Hicks, Mattie Hill, Winifred Hudson,Richard Jones, Odesa Carlton, Luvenia Kenerly, MattieKennedy, Mary Kate Lanier, Dovie Lee, Imogene Mahar-rey,Etha L. Martin, Elvira Mason, Dorothy McDaniel,MagnoliaMitchell,Missa Norris, Nettie Peak, HelenPeeler,WilliePosey,EleanorReese,2Mary ElizabethRichey, Lutitia Swanson, Andrew Tabb, Addie L. Ward,and Etta Lee Wright, in violation of Section 8(a)(3) of theNational Labor Relations Act, Series 8, as amended, hereinreferred to as the Act. It was further charged in thecomplaint that the Respondent engaged in surveillance of aunionmeeting of its employees. On August 4, anamendment to the complaint was filed in which the namesof Effie Henderson and Vicki Grammer were added to thecomplaint.The charge in Case 10-CA-9663 filed by Quenten OliverVarner, an individual, on June 30, was served on theRespondent by registered mail on July 3. The complaintand notice of hearing was issued on August 4. Thecomplaint charged that the Respondent had discharged itsemployee,QuentenOliverVarner,onMarch 11, inviolation of Section 8(a)(3) of the Act. In addition, it wascharged that the Respondent informed its employees that itwould be futile to select the Union as their bargainingrepresentative because the Respondent would not have aunion to represent its employees; that it had coercivelyinterrogated employees about their union membership,activities, and desires; that it had created an impression ofsurveillance of its employees' union activities; and that ithad promulgated, maintained, and enforced a rule prohib-iting its employees from engaging in any activities onbehalf of a union at any time in the nursing home.On August 4, an order was entered consolidating Cases10-CA-9482 and 10-CA-9663.3The Respondent filed timely answers denying that it hadengaged or was engaging in any of the unfair laborIAll dateshereinrefer to 1972 unless otherwise noted.2Eleanor Reesetestified as Eleanor Reese Mills.3HospitalEmployees Local 1318, Laborer's InternationalUnion of202 NLRB No. 49 FAIRVIEW NURSING HOMEpracticesalleged.Interalia,in its answer in Case10-CA-9482,Respondent admitted that Ola Venezianowas discharged,but alleged that the discharge was "forcause in that said former employee created a disturbanceon the job,and used disrespectful language and profanityto a supervisor,constituting insubordination and miscon-duct, and therefore was not eligible for reinstatement." TheRespondent further denied that it had discharged the otheremployees listed in the complaint and answered that "saidformer employees quit without notice and thereby aban-doned all lawful interest in said employment."The consolidated cases came on for trial on September26, 27,28, and 29, 1972, atBirmingham,Alabama. Eachpartywas afforded a full opportunity to be heard, to call,examine,and cross-examine witnesses, to argue orally onthe record,to submit proposed findings of fact andconclusions,and to file briefs.All briefshave beencarefully considered.FINDINGSOF FACTO1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times materialherein, a sole proprietorship with its principal office andplace of business located at Birmingham, Alabama, whereit is engaged in the operation of a nursing home.The Respondent during the past calendar year, whichperiod is representative of all times material herein,received gross revenues in excess of $400,000, $86,000 ofwhich were derived from Medicaid payments by theFederal Government. During the first 3 months of 1972, arepresentative period, the Respondent purchased goodsvalued at $360 from a supplier within the State ofAlabama, who received such goods directly from outsidethe State of Alabama. Projected to a yearly expenditure,such purchases would total $1,440. Respondent is, and hasbeen at all times material herein, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.5 (SeeDecision and Direction of Election in Case 10-RC-9112.)On the first day of August 1972, the Respondent enteredinto a lease and option agreement with Vari-Care, Inc., aDelaware corporation. The lease and option agreementprovided for a term of 5 years, commencmg on the firstday of September 1972 and ending on the last day ofNorthAmerica,AFL-CIO,thePetitionerinCase 10-RC-9112, wasallowed to intervene in this proceeding in that a finding in the instant caseas to whether or not the Respondent wrongly discharged certain employeeswould affect the eligibility of those employees whose ballots werechallenged in the representation election4The facts found herein are based on the record as a whole and theobservations of the witnesses5The Respondent admitted the facts above-stated, however,denied thatitwas engaged in commerce within the meaning of Section 2(6) and (7) ofthe Act6 In Case 10-RC-9112, the Regional Director for Region 10 issued aSupplemental Decision and Order Amending Decision and Direction ofElection, in which the Regional Director found that, "Laborer'sInterna-tional Union of North America, AFL-CIO, Hospital Employees Local 1318has replaced PEOC [Public Employees Organizing Committee ]as Petitionerherein" The Regional Director further found that Local 1318 was anorganization in which employees participated and which existed for thepurpose of representing employees with regard to working conditions,hours, and employee grievances and was a labor organization seeking torepresent certain of the employer's employees The Regional Director319August 1977, with a monthly rental of $65 "for each bedwhich tenant is permitted to use by virtue of its license tooperate the facility under the laws of the State of Alabamaas of the commencement of each monthly period, forwhich the rent is charged, which in no event shall be lessthan a 165 beds." The lease was subject to an option topurchase the premises at any time during the term of thelease or at any renewal thereof at a puce of "$10,000 foreach bed which the tenant is permitted to use by virtue ofits licenseto operate the facility by the State of Alabama atthe time of the exercise of the option, which inno eventshall be less than one hundred and sixty-five (165) beds," atotalconsideration of $1,650,000.A license effectiveSeptember 20, 1972, was issued by the Alabama StateBoard of Health to Vari-Care, Inc., to operate FairviewNursing and Convalescent Home, "under their operationalownership." On September 22, the Respondent terminatedall of its employees and turned the keys and the operationof its nursing homebusinessover to Vari-Care, Inc. Vari-Care, Inc., hired new employees and some of those whohad been employed by the Respondent.II.THE LABORORGANIZATION INVOLVEDPublicEmployees Organizing Committee, herein re-ferred to as the Union, is, and has been at all timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act .6III.THE UNFAIR LABOR PRACTICES 7A.Pertinent FactsAt all times material herein Esther J. Johnston, some-times referred to herein as Mrs. Johnston, was the owner ofthe Respondent, S. Patrick Robinson was the administrator(Robinson also appeared as attorney for the Respondent inthis proceeding), and Ronnie Johnston was the assistantadministrator.Alex J. Hurder was the chairman of the PublicEmployees Organizing Committee and is presently thepresident of Local 1318 of the Laborer's InternationalUnion, which position he assumed in the first week of May1972.PublicEmployeesOrganizingCommitteewasformed in November 1971 for the purpose of representingemployees of the University of Alabama in mattersorderedan electionwith Local1318 on the ballot A requestfor review oftheRegionalDirector'sdecision was deniedby the BoardIn the earlierDecisionand Direction of Election, dated May 3, 1972, the ActingRegionalDirector for Region 10 had found thatPublicEmployeesOrganizingCommitteewas an organizationin which employeesparticipated and that itexisted forthe purpose of dealingwith employers concerning wages, hoursof employment, and conditions of workand that it was alabororganizationwithinthe meaning of the Act.rThe credibilityresolutions herein have been derived from a review ofthe entire testimonialrecord andexhibits with dueregard forthe naturallogic of probability, the demeanorof the witnesses,and the teaching ofNL.R.B v Walton Manufacturing Company & Loganvt/le Pants Co.,369U S. 404, 408 As to those witnessestestifying in contradiction to thefindings herein, their testimonyhas been discredited,either as having beenin conflictwiththe testimony of crediblewitnesses or because it is in and ofitself incredulousand unworthyof belief In addition,consideration hasbeengiven tothe fact thatmany of the General Counsel'switnesses werecross-examined as to incidents in which the Respondent's cross-examinerwas personally involved and did,notwithstanding,testify adversely to theRespondent. 320DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerning wages, hours, and working conditions. There-after,itsobjectiveswere broadened to include therepresentation of employees of nursing homes in theBirmingham area.On January 20, 1972, a rally was held by the PublicEmployees Organizing Committee at which Ralph Aberna-thy,presidentof the Southern Christian LeadershipConference, was the principal speaker. Pamphlets weredistributed announcing the rally. Four or five employees oftheRespondent attended. Several of these employeessigned authorization cards for the Union. On January 27,an organizational meeting was held for those who hadsigned cards. Some of the employees of Respondentattended this meeting. During the first week in February,at a meeting of the Respondent's employees, employeesOla Veneziano and Mattie Kennedy were elected cochair-women.About the middle of February some of the Respondent'semployees met at the Steelworkers hall in Fairfield. Onthat occasion, employee Luvenia Kenerly arrived early andwaited in front of the Steelworkers hall. With her wereemployees Dorothy Hicks, Lucile Cummins, Ola Veneziano,and others. Ronnie Johnston, in an automobile parkeddirectly across the street, was observing the employees.About 2 weeks later, Ronnie Johnston again observed theemployees while in a parked car across the street from theCenter Street Baptist Church where the Respondent'semployees were holding a union meeting.Another union meeting was held on February 26 atLucile Cummins' home. About 10 or 12 of the Respon-dent's employees were present. In that several employees ofthe Respondent had been recently discharged the possibili-ty of a strike was discussed. It was decided, however, toencourage the employees to find some other means ofprotesting.A P.E.O.C. newsletter was distributed. OnFebruary 27, employee Kenerly placed a copy of thenewsletter under Mrs. Johnston's door between 6:30 and 7a.m. Shortly thereafter, Robinson came in, picked up thenewsletter, read it, and then left the area. The newslettercontained a letter from a dissatisfied, unidentified "LPNfrom Fairview." The abbreviation, LPN, indicates aLicensed Practical Nurse.About 10 minutes after the newsletter had been slippedunderMrs. Johnston's door Ola Veneziano was dis-charged.About a week later, employee Kenerly heardRobinson say to the head housekeeper, Lena Nichols, that"[H ]e didn't think that he had anything to worry about.That he thought they got the head of the Union when theyfired Ola."According to a report which Mrs. Johnston8 claimed shehad received from Mr. Robinson, Veneziano had been"fussing" all night with another employee, Beulah Smith.Robinson asked both of the employees what the troublewas. Veneziano, "started talking loud talk to him ... .She asked him to go to hell and he asked her to leave.Check out and leave."9 Veneziano was discharged,between 6 and 7 o'clock.On February 27, 1972, Hurder phoned Mrs. Johnstonand informed her that he was chairman of the PublicEmployees Organizing Committee and that he wanted totalk to her about the discharges and the situation at thenursing home. She agreed to meet with him around 3o'clock at which time he appeared at the nursing home inthe company of Virgil Pierson, a representative from theSteelworkers.When they arrived, Mrs. Johnston had left.They waited about 20 minutes, but she did not return.On March 6, an informational picket line was placed atthe foot of the hill on which the nursing home was located.The pickets carried signs explaining that employees hadbeen discharged for organizing. This picket line, whichcontinued throughMarch 11, was manned by the sixemployees who had been fired by the Respondent andother members of the Union from hospitalsin Birming-ham. None of the employees of the nursing home joined orobserved the picket line.When it became apparent that the Respondent did notintend to recall the employees whom it had fired, there wasgeneral sentiment among the employees in favor ofstriking.Rather than to engage in the strike it wasdetermined that the morning shift should call in late onMarch 11, and report to work an hour late. This course ofaction was followed.Prior toMarch 11, the Respondent had held severalbiweekly staff meetings. At one of these meetings, Mrs.Johnston said, "You can't have a union come in here. I'mprivate owned and no one will come in and tell me how torun my business." Both Mrs. Johnston and Robinson werequoted as saying at a staff meeting that they "weren't goingto have no union up there;" that the first one whom they"caught trying to form a union they were automaticallyfired;" and "if they were thinking that now [they] couldresign."Mrs. Johnston was also quoted as saying at staffmeetingsthat "anybody that tries to bring a union to mybuilding I will fire every last one of them," and that"anybody who tried to form a union and signed cards [Iwill] fire every last one of them." 10About 3 weeks before March 11, LPN Bradford uponinstruction fromMrs. Johnston called several employeesover a loudspeaker to appear at the second floor nurses'station.These employees included employees Lamer,Avery, Lee, Mitchell, and Peeler. Mrs. Johnston indicatedthat someone had informed her that the employees weretrying to start a union. She said, "y'all can't do thatbecause I am self-owned,I'm self-operated and I won'thave a union in my place." At this point the telephone rangand Mrs. Johnston, in answeringit, said, "I do need nurse'saides and it won't be long until I'll need a lot more." Mrs.Johnston told the employees to return to work and that she"didn'twant to hear anymore of this abouta union."In about the middle of February, Mrs. Johnston phonedemployee Helen Elizabeth Peeler to report for work.During the conversation, Mrs. Johnston asked her whethershe knew "anything about the union." Peeler lied to her inresponse. About 3 weeks before March 11, employee Ednas-Mrs.Johnston's credibility has been given serious consideration HerMrs Johnston for her discharge is not accepted as the true reasonresentment and indignation at her employees'signing union cards were9Testimony of Mrs Johnstonapparent in her demeanor as she testified She gave the strong impression10AlthoughMrs. Johnston testified,the foregoing testimony was notthat her account of the March I I events was not strictly in accord with whatdeniedactually happened As to the discharge of Veneziano, the reason given by FAIRVIEW NURSING HOMEAvery calledMrs. Johnston in respect to her schedule.During the conversation, Mrs. Johnston asked employeeAvery whether she knew "anything about this unionbusiness." She also asked her whether she had attended"any of them of meetings." Although Avery had signed aunion card, she denied knowledge of the Umon and thatshe had attended one meeting.About 2 weeks before March 11, Mrs. Johnston askedemployee Emma Bryant in the presence of Willie Posey,"Have you been attending any of these meetings?" Bryantanswered in the negative. Whereupon Johnston insisted,"You have." Bryant answered, "No, ma'm, I attended arally."Mrs. Johnston then said that she had heardsomething about a union and asked Bryant whether sheknew anything about it. Bryant answered in the negative.Johnston responded, "If I ever hear talk that you all triedto bring a union in here I'm going to fire every last one ofiiyou.Sometime during the first week of March, Mrs. Johnstonphoned Eleanor Reese Mills in order to ascertain when shewould be able to return to work. During the conversation,Mrs. Johnston asked Mills whether she had signed a umoncard.About 2 weeks before March 11, Head HousekeeperNichols and employee Mamie Henderson were in the linenroom. Nichols said to Henderson, "You was at the meetinglastnight."Henderson answered in the negative. Afterrepeating herself several times and again receiving negativeanswers, Nichols said, "Some respectable person saw youthere."Henderson again denied the fact. Nichols added,"Mrs. Johnston is going to fire all of them that signedunion cards."On or about the first of March, Nichols escortedemployee Clara Barnett to Mrs. Johnston's office, whereMr. Robinson, Mrs. Johnston, and Mrs. Robinson werewaiting.Mr.Robinson asked her whether she knewanything about the Umon; she answered, "Yes, sir."Whereupon Robinson said, "Didn't you know this nursinghome belonged to Mrs. Johnston . . . . Didn't Mrs.Johnston sign your checks?" He then asked her whethershe had signed a union card. She answered, "Yes, sir," andasked if she was fired. Johnston responded, "No, go onback to work."On the morning of March 11, LPN's Effie Hendersonand Virginia Diliberto reported for work at 7 o'clock.12Employees on the first shift did not appear but Hendersonreceived phone messages from some employees such as,"The car broke down. Some of them had to change tires.Some had to catch the bus." Diliberto informed Mrs.Johnston of the situation whereupon Mrs. Johnston cameto the nursing home. In the meantime, the employeesarrived for work and were instructed by Nichols to proceedto the lobby. Among the first of these employees was MaryKate Lamer to whom Mrs. Johnston said, "What are youdoing coming in this time of morning?" She answered, "Wewere told to be an hour late." Addressing employee HeleniiEmployee Posey testified credibly that he was asked tojom the groupby Mrs Johnston and that she also interrogated him as to whether he knewanything about the "union business." He quoted her, saying, "if they aretrying to sneak a umon in here, she was not going to have it Every onewould be fired at the time she found out about it." During the period priortoMarch 11, Posey said that he had several phone conversations with Mrs321Peeler,Mrs. Johnston asked whether she was "with thattrash." Peeler answered, "Yes, ma'm, I am." Mrs. Johnstonresponded, "Well, get down to the foot of the hill withthem, you sorry looking thing." To employee Willie Posey,who, according to Mrs. Johnston, depended on her andcalledher "Mamma Johnston," Mrs. Johnston said,"Willie, you been knowing about this thing all the whileand you've been lying to me all the time. As far as I'mconcerned with your little black self you can get down thehillwith the rest of them." Angrily Mrs. Johnston declaredthat any employee who "signed a union card was fired."She told the assembled employees, to get down to the footof the hill with the rest of the "idiots" and off her property.She informed the employees that she had called the policewho soon arrived and told the employees it was "best" forthem to go to the bottom of the hill. At that time,arrangementsweremade for the police to escort theemployees back to the nursing home to receive theirpaychecks which were due at 3 o'clock that afternoon. Theemployees proceeded to the bottom of the hill. Henderson,who was watching from a window, upon seeing theemployees leave, "threw the medicine keys down" andaddressing Diliberto said "Here, it's yours. I'm gone withthem." Employees in this group who were ordered off thepremises and discharged were Luvenia Kenerly, DorothyHicks,Helen Peeler, Mary Kate Lanier, Quenten Varner,Margaret Barnett,Willie Posey, Zollie Culverson, EttaWright,Dovie Lee,Mattie Hill,Nannie Mae Collins,Willen Dean Cary, Dorothy McDaniel, Mamie Henderson,Eleanor Reese Mills, and Missa Norris, all of whom hadsigned union cards. These employees were joined by otheremployees at the bottom of the hill who learned from themthat if they had signed a union card they were discharged.These additional employees were Mattie Kennedy, Magno-liaMitchell,Emma Bryant, Winifred Hudson, AndrewTabb, Mary Elizabeth Richey, Mabel Black, Clara Barnett,Maxine Bell, Lucile Cummins, Kathleen Gillian, RichardJones, Odesa Jelks Carlton, Addie Ward, Ruby Carpenter,NettieMae Peak, Elvira Mason, and Effie Henderson, allof whom had signed union cards.On two occasions, between 10:30 and 11 a.m. andapproximately at 2:30 p.m., Administrator Robinsonappeared at the foot of the hill and offered the employeestheir paychecks. On each occasion, when the employeesrefused the checks, Robinson made the statement that theemployees might as well take their checks because theywere fired anyway. On the latter occasion, employeeEmma Bryant remarked to Robinson that "we are firedtwo times in one day."At 3 p.m., the employees appeared at the nursing hometo receive their checks, as previously appointed. Amongthese employees were third-shift employees who weredressed for work. Robinson told these employees to go towork. The employees responded that they were fired andthatMrs. Johnston said "it went for everybody who hadJohnston in which the Union wasmentioned.Duringtheseconversations,Mrs Johnston asked him whether he hadsigned a unioncard and also toldhim "not to sign one."12For the purposes of this decision the General Counsel concedes thatthe LPN's are supervisors withinthe meaningof the Act. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDsigned union cards." Robinson then told them, "[W ]ait foryour second check." 13 "I'll make out your other checks."These employees as well as others were given two checks.14When employee Magnolia Mitchell appeared she wasgiven one check. She brought this matter to Robinson'sattention and said, "If we are fired for signing cards I wantmy other four days." Robinson answered, "If you will waitIwillmake it." Employee Andrew Tabb, a card signer,who was not scheduled to work on March 11, alsoappeared for his check. He was given two paychecks, "acheck that [he ] was supposed to pick up and the days [he ]had remaining that [he] had worked over because the payperiod had closed." Tabb was not scheduled to work untilthe following Monday.Employee Edna Avery, a card signer, last worked onMarch 10 and was not scheduled to work again untilWednesday, March 15; however, she had made arrange-ments with Robinson that he would call her on Sunday ifher days could be increased from 3 to 5 days a week. Whenhe had not called as of Wednesday, she called Mrs.Johnston. She said to Mrs. Johnston, "[i]f I'm fired wouldyou mail me my check, my last check." Mrs. Johnstonanswered, "Yes, ma'm, I will." When Avery asked whenshe would mail it, Mrs. Johnston replied, "When I get goodand ready."Some time in late August, employee Posey called Mrs.Johnston and asked to return to work. She said that shewould give him some work at her home, but she wanted totalk to Robinson first. She asked Posey to call back thenext day. When Posey called again Mrs. Johnston told himthat Robinson "thought that it was best for [Posey] not toreturn to work because [he] was in this mess, too, and towait until all of it was over."The Respondent offered evidence indicating that certainemployees ought not to be reinstated because of theirmisconduct.Janis Chaffin, a receptionist and secretary, said that onone occasion she answered the phone and a man said,"TellMr. Robinson if he wants to keep on living him andhis wife will stay at home." The person was not identified.Chaffin also said that she received a telephone call fromElizabeth Richey. Richey said, "They are going to bombyour house tonight." Chaffin also testified that roofingnails on one occasion had been scattered at the bottom ofthe driveway near the side of the highway.Employee Addie Cogburn claimed that employee Eliza-beth Richey said to her, "If we catch you going in thatnursing home again we will kill you." 15 Hilda LeeCogburn, a sister-in-law of Addie Cogburn, said that whileshe went through the picket line Richey "screamed out ifwe didn't stop going to the nursing home she would bewaiting on us at night and kill us and we wouldn't go back.She called us tramps and said we took their jobs . . . . Shecalled us slums, bastards, and everything else."13One paycheck covered wages earned during the pay period for whichpayment was to have been made on Saturday, March 11. The second checkreferred to wages which had been earned after such pay period ended.Normally, payment for this period would not have occurred until thefollowing Saturday14 Significantly at no time, although the opportunity presented itself, didRobinson inform the employees that they were not discharged for signingunion cards or invite any of the card signers to return to work.Loma Robinson described an incident involving Quen-ten Varner which took place around the first part of Mayor the latter part of April at Miller's parking lot. LomaRobinson was sitting in her automobile when her sisterapproached, indicating that employee Varner was follow-ing her. After her sister entered the automobile and as theautomobile commenced to move, Varner rammed ashopping cart into the right side of the car. Both ladies,who are in their early 60's, were greatly agitated by theincident and according to Loma Robinson her sisterbecame ill and a short time thereafter was placed inintensive care. Early in June she died. Cause of death waslisted as heart failure.16Employee Zollie Culverson went with the employees tothe bottom of the hill on March 11. When Robinsonoffered the checks to the employees at the bottom of thehillon March 11, Culverson took his check which waspayment in full for the time he had worked. About amonth later, Culverson went back to work for 1 day. Mrs.Johnston had offered him a raise from a $1.68 an hour to$2.25 an hour.After he had returned to work for the 1 day, DorothyMcDaniel, Emma Bryant, and Magnolia Mitchell, whousually transported him to the picket line, arrived at hishome in an automobile. McDaniel was informed thatCulverson was going to work. The employees left. Shortlythereafter, the three employees saw Culverson near a ballpark and stopped the automobile. They asked Culversonwhere he was going. He replied that he was going to work.They asked him why he was not going to the picket line. Abriefdiscussion followed after which he entered theautomobile with the three women. They proceeded toEleanor Reese's house. Kenerly and Hicks also went toReese's house. The women and Culverson remained therefor about a half hour, during which time Culverson askedforand received some whiskey. Among other thingsCulverson said, "Y'all, I know I did wrong. I shouldn'thave gone back up there because Mrs. Johnston has beenso dirty to me." McDaniel jocularly said, "Come on, Zollie.We are going to teach you a little lesson." From a "littlehedge bush" in Reese's frontyard McDaniel seized a smallswitch and, while Culverson was laughing, she struck him"one or two licks." All of the employees were laughing.After the incident, the employees including Culversonwent together to the picket line. At the picket lineCulverson asked some of the women to wrap his head withwhite gauze so that he could fool Mrs. Johnston. This wasdone.17A.The Alleged Violations of Section 8(a)(1)of the ActAs noted above, Mrs. Johnston interrogated employeeswith respect to their union activities. These interrogationsoccurred within the context of other unfair labor practices.isMostof theemployeeswho were working on March II were newemployees.16MattieMae SmileyaccusedMattie Hill of a telephone threat. Hilldenied thethreat.In view of Hill's denial and the vagueness of theidentification, a findingthat Hill made the telephone threat is not supportedand none canbe made.17 In respectto this incident, where Culverson's testimony conflicts withthat of Mitchellit isdiscredited FAIRVIEW NURSING HOME323Their purpose was not communicated to the employees norwere any assurances against reprisals given to them.18Indeed, while interrogating one employee, Mrs. Johnstonthreatened that if employees teed to bring in a union"every last one" would be fired. Moreover, the Respondentdid not prove that such questioning was pursuant to theEmployer's legitimate business interests. The effect of thequestioning was to inhibit union activity 19 and instill in theminds of employees fear of discrimination on the basis ofthe information sought.20 Accordingly, it is found that bythe following interrogations theRespondent violatedSection 8(a)(1) of the Act: 21(a)Mrs. Johnston's interrogation of employee Peelerabout the middle of February as -to whether she knew"anything about the union."(b)Mrs. Johnston's interrogations of employee Averyabout 3 weeks before March 11 as to whether she knew"anything about this union business" and whether she hadattended a union meeting.(c)Mrs. Johnston's interrogations of employee Bryant inthe presence of employee Posey about 2 weeks beforeMarch 11 as to whether she had been attending unionmeetings and whether she knew anything about the Union.(d)Mrs. Johnston's interrogation of employee Poseyabout 2 weeks before March 11, as to whether he knewanything about the Union and her interrogations of him asto whether he had signed a union card.(e)Mrs. Johnston's interrogation of employee EleanorReese Mills during the first week of March as to whethershe had signed a union card.(f)Administrator Robinson's interrogations of employerBarnett about the first of March as to whether she knewanything about the Union and whether she had signed aunion card.22The Respondent also violated Section 8(a)(1) by threatsof reprisal uttered at employee staff meetings, to wit: "Youcan't have a union come in here"; the first one "caughttrying to form a union" would be "automatically fired"; 23and "anybody who tried to form a union and signed cardsshe [Mrs. Johnston] would fire every last one of them."Likewise the Respondent violated Section 8(a)(1) by Mrs.Johnston's threat to employee Bryant about 2 weeks beforeMarch 11 when she said, "If I ever hear talk that you alltried to bring a union in here I am going to fire every last18TheBoardhas said, "Questioningselectedemployees about theirunion sympathies . . without anyassurance againstreprisal, by its verynaturetends to inhibit employeesin the exerciseof their rightto organize."Engineered Steel Products, Inc,188 NLRB No 52119 "It is wellsettled that such interrogationviolates Section 8(a)(1) whenitsprobableeffect isto inhibitunionactivity."N L R B. v. SouthernElectronicsCo, 430 F 2d 1391 (C A. 6)20 "Such interrogationas to union sympathyand affiliationhas beenheld to violate the Act because of itsnaturaltendency to instillin the mindsof employeesfear of discriminationon thebasis ofthe information theemployer has obtained."N LR B v West Coast Casket Company, Inc,205F.2d 902, 904 (C A. 9).21SeeNLRB v Super Toys, Inc,458 F 2d 180 (C A. 9),HendelManufacturing Company, Incorporated,197 NLRB No. 17922AlthoughMrs Johnstontestified,none of thesecoerciveinterroga-tions was denied23The Board has said, "We regard a threat of job loss to bea seriousdeterrent to organizationalactivity."Comet Rice Mills Division, EarlyCalifornia Industries, Inc,195 NLRB No. 11724Although Mrs Johnston and Mrs Nicholstestified, they did not denythe foregoing threatsone of you." The Respondent further violated Section8(a)(1)by the head housekeeper's threat to employeeHenderson about 2 weeks before March 11, to wit: "Mrs.Johnston is going to fire all of them that sign cards."24When Assistant Administrator Ronnie Johnston ob-served the employees' meeting places from a car parkedacross from the Steelworkers hall and later at the CenterStreet Baptist Church, the Respondent violated Section8(a)(1) of the Act. When Mrs. Johnston told employeesthat someone had told her that the employees were tryingto start a union and when Head Housekeeper Nicholsinformed employee Henderson that "some respectableperson" had seen her at a union meeting, the Respondentcreated the impression that its employees' union activitieswere under surveillance and thereby violated Section8(a)(1) of the Act.25B.The Discharge of Ola VenezianoNot only does the uncontroverted and credited testimo-overheard Administrator Robinson say that "he didn'tthink that he had anything to worry about. That he thoughtthey got the head of the Union when they fired Ola")support a finding that Veneziano was discharged inviolation of Section 8(a)(3) of the Act, but other factorssupport the same conclusion. Veneziano had been seen byAssistantAdministratorRonnie Johnston at a unionmeeting place; she was the cochairwoman of the union; 26she was discharged shortly after a union newsletter hadbeen observed by Administrator Robinson and during theUnion's initial organizational attempt; 27 and there is nocredible evidence that she had not been a satisfactoryemployee.28 Moreover, Veneziano was discharged during aperiod in which the Employer was exposing its unionanimus by coercive interrogations and threats of dischargeto employees who signed union cards.29 Additionally, torebut the General Counsel'sprima faciecase the Respon-dent produced vague and illusory evidence. The Respon-dent relied solely upon the hearsay testimony of Mrs.Johnston, who is a discredited witness. The Respondentdid not offer the testimony of the employee with whomVeneziano is alleged to have "fussed" the night of25 "[Tlhe lawreasonsthatwhen the employereitherengages insurveillanceor takes steps leading hisemployees to think it is goingon, theyare under threat of economiccoercion,retaliation,etc."Hendrix Manufac-turing Company, Inc,321 F 2d 100, 104, fn. 7 (C.A 5) See also N.LRB v.Ralph Printing and Lithographing Company,371 F.2d 687, 691 (C A 8).26 "Obviously the dischargeof a leading union advocate is a mosteffectivemethod of undermininga union organizationaleffort."N L R B v.Longhorn Transfer Service,346 F.2d 1003, 1006 (C.A 5)27As stated inN LR Bv. JamestownSterling Corp,F.2d 725, 726 (C.A.2)"[Tlhe unexplained coincidenceof time with respectto theprincipalevents wasreallyno coincidence at all, butratherpartof a deliberate effortby themanagementto scotchthe lawful measures of the employees beforethey had progressed too far towardfruition."28 "Thedischargeof qualified workerswho are also active unionistsisa circumstanceof suspicion which maygive rise to a justified inference ofviolativediscrimination.'" Betts Baking Co. v N.LR.B.,380 F.2d 199, 204(C.A 10).29 "..every equivocal act that wasdone maybe properlyviewed in thelightof respondent'sanimus toward the effort to organize its men."N.LR B. v. Houston and North Texas Motor Freight Lines, Inc,193 F 2d394, 398 (C A 5), cert. denied 343 U.S. 934. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 26. The record is barren of any explanation forthe absence of this witness.30 Obviously, the Respondenthas not met the General Counsel'sprima faciecase.Accordingly, it is clear that the Respondent's defensesavors of pretext and that the "real motive"31 of theRespondent was to discourage membership in a labororganization.32By the discharge of Ola Veneziano onFebruary 27, 1972, the Respondent violated Section 8(a)(3)of the Act.C.TheDischargesof theRemainingAllegedDiscriminateesThe credible evidence establishes without doubt that theRespondent intended to and did discharge employeesbecause they signed union cards. This message was givenby Mrs. Johnston to those employees who were in thelobby on March 11 and it was reiterated by AdministratorRobinson to those employees who were at the foot of thehill on March 11 when Robinson said that the employeesmight as well take their checks because they were all fired.Thus, except for card signers Bernice Bowden, Willie B.Hall,Dorothy Hartefield, Imogene Mahaffey, Etha L.Martin, Lutitia Swanson, and Vicki Grammer who wereneither in the lobby nor at the bottom of the hill, all of thediscriminatees had been notified by word of mouth thatthey were discharged. That the Respondent intended todischarge all card signers is evident from the fact that whenthe second-shift employees revealed to Robinson that theywere also card signers, he asked them to wait for theirsecond checks and did not disavow Mrs. Johnston'sremark that all card signers were fired. Moreover, cardsigner Tabb who was not scheduled to work until Mondayreceived two checks, his pay in full, on March 11. Indeed,on the following Wednesday when employee Avery wasscheduled to work, Mrs. Johnston did not dispel the beliefthat she was fired but said she would mail her last check toher. That the Respondent did not intend to offer any of thecard signers reemployment is further buttressed by the factthat when Posey sought reemployment, Mrs. Johnston toldhim that he could not return to work until "this mess" wasover. It is clear from the record as a whole that theRespondent did not want a single card signer in its employ,but wished them all at the bottom of the hill with the restof the "idiots." Mrs. Johnston's threat to fire any employeewho signed a union card was not an idle threat, but wasexecuted with vigor and dispatch when all card signerswere given their final checks. Under these circumstances, itis trenchant that the Respondent intended to and diddischarge all card signers,33 the true purpose of which wastodiscouragemembership in a labor organization. Itsclaim that these employees "abandoned their employmentand `quit without notice' and engaged in a `called strike' or`walk out' against the Respondent," or as stated in itsanswer, "said employees quit without notice and therebyabandoned all lawful interest in the said employment" iswholly without merit. Accordingly, by the discharges of thediscriminatees listed in the complaints and the amendmentto the complaint,34 the Respondent violated Section 8(a)(3)of the Act.CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed them bySection 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By unlawfully discharging Ola Veneziano on Febru-ary 27, 1972, and Edna Avery, Clara Barnett, MargaretEdna Barnett, Maxine Bell, Mabel Black, Bernice Bowden,Emma Bryant, Willen Dean Carey, Zollie Culverson, RubyCarpenter, Nannie Mae Collins, Lucile Cummins, Kath-leen Gillian,Willie B. Hall, Dorothy Hartefield, Mamie L.Henderson, Dorothy Hicks, Mattie Hill, Winifred Hudson,Richard Jones, Odesa Carlton, Luvenia Kenerly, MattieKennedy, Mary Kate Lanier, Dovie Lee, Imogene Mahar-rey,Etha L. Martin, Elvira Mason, Dorothy McDaniel,MagnoliaMitchell,Missa Norris, Nettie Peak, HelenPeeler,Willie Posey, Eleanor Reese Mills, Mary ElizabethRichey, Lutitia Swanson, Andrew Tabb, Addie L. Ward,Etta Lee Wright, Quenten Oliver Varner, Vicki Grammer,and Effie Henderson on March 11, 1972, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1), and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.30 "The production of weak evidence when strong is available can leadonly to the conclusion that the strong would have been adverse. Silence thenbecomes evidence of the most convincing character "InterstateCircuit,Incorporated vU S,306 U S 208, 226 See alsoThreads-Incorporated, 124NLRB 968,97131 "the 'real motive' of the employer in an alleged 8(a)(3) violation isdecisive "N LR B v Brown d/b/a Brown Food Store,380 U S 278, 287 "Itis the 'true purpose' or 'real motive' in hiring or finng that constitutes thetest."Local 357, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America [Los Angeles-Seattle Motor Express]v. N L R B, 365 U.S 667, 67532 In reaching this conclusion the adverse inference which may be drawnfrom the failure of the General Counsel to call Veneziano as a witness hasbeen considered and weighed.33 SeeCasino Operations, Inc,169 NLRB 328, 32934The General Counsel concedes that Effie Henderson and VickiGrammer, listed in the amendment to the complaint in Case l0-CA-9482,are supervisors within the meaning of the Act for the purposes of thisdecisionNevertheless, the GeneralCounsel asserts that the Respondentviolated Sec 8(a)(3) of the Act by their discharges, citingKrebs and KingToyota, Inc,197NLRB No 74. There is no doubt that Mrs. Johnstonintended to and did discharge employees because they signed union cardsand that the true purpose of the Respondent was to discourage membershipin a labor organization The discharges of card signers Henderson andGrammer were in furtherance of the same purpose and a part of theRespondent's strategy to rid itself of the Union. Their discharges had atendency to cause employees to forsake or avoid membership in a union forfear that they would be subjected to the same reprisal As stated inMiamiCoca Cola Bottling Company d/b/a Key West Coca Cola Bottling Company140NLRB 1359, 1361, discharges such as those of Henderson andGrammer are"an integral part of a pattern of conduct aimed at penalizingemployees for their union activities." (Cited with approval inKrebs and KingToyota, Inc, supra)Thus Henderson and Grammer were, as were the otheremployees, discriminated against in regard to "tenure of employment" to"discouragemembership" in a labor organization and thereby theRespondent violated Sec. 8(a)(3) and(1) of the Act. FAIRVIEW NURSING HOME325RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease anddesist therefrom and take affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that the Respondent unlawfullydischarged Ola Veneziano, Edna Avery, ClaraBarnett,Margaret EdnaBarnett,Maxine Bell,Mabel Black,BerniceBowden, Emma Bryant, Willen Dean Cary, ZollieCulverson, Ruby Carpenter, Nannie Mae Collins, LucileCummins,KathleenGillian,WillieB.Hall,DorothyHartefield,Mamie L. Henderson, Dorothy Hicks, MattieHill,Winifred Hudson, RichardJones,Odesa Carlton,Luvenia Kenerly,Mattie Kennedy, Mary Kate Lanier,Dovie Lee, Imogene Mahaffey, Etha L. Martin, ElviraMason, Dorothy McDaniel, Magnolia Mitchell,MissaNorris,Nettie Peak,Helen Peeler,Willie Posey, EleanorReeseMills,Mary Elizabeth Richey, Lutitia Swanson,Andrew Tabb, Addie L. Ward, Etta Lee Wright, QuentenOliver Varner, Vicki Grammer, and Effie Henderson it isrecommended that Respondent remedy such unlawfulconduct. It is recommended in accordance with Boardpolicy35 that the Respondent offer said employees36immediate and full reinstatement to their former positionsor, if such positions no longer exist, to substantiallyequivalent positions without prejudice to their seniority orother rights and privileges and make them whole for anyloss of earnings that they may have suffered as a result ofthe discrimination against them by payment to them of a35 SeeTheRushtonCompany,158 NLRB 1730, 1740.36 In respectto Varner,in viewof the seriousnature of his misconductthe GeneralCounseldoes not contendthathe is entitled to reinstatementand full backpay. ". . .a striking employee's misconduct may justify anemployer's refusalto reinstate.29 U.S.C. Sec.160 (c). The question in eachcase iswhether, underthe circumstances,the alleged misconduct of thestriker is sufficientto justifythe refusal to reinstate."W. J. Ruscoe Companyv.N.L.R.B.,406F.2d 725, 727 (C.A. 6). Varner's conduct plainly was ofsuch a character as tojustify the Employer's refusal to reinstate him.However, theGeneral Counselclaims that under the circumstances Varneris,nevertheless,entitledtobackpayfromMarch 11, the date of hisdischarge,until the day of the Loma Robertsonincident.In the case of adiscriminatorydischarge in violation of Sec.8(aX3) of theAct, theremedialpurposeis bothto restore the "situation, as nearly as possible,to that whichwould have obtainedbut forthe illegal discrimination,"(PhelpsDodgeCorporation v. N.L.R.B.,313 U.S. 177,194) and to deter the employer froma repetition of like misconduct. Since the public interest is at stake, theemployer ought not tobe allowed,as a matter of course,to profit from hisown wrongful misconduct and bewhollyexonerated from the Act'ssanctions because theemployeelikewise was at fault. Indeed,the Board"will balance the severityof the employer's unfair labor practice whichprovokedthe industrial disturbance against whatever employee misconductmay have occurred in the course of the strike."N.LR.B., v. ThayerCompany, and H. N. Thayer,213 F.2d 748, 755 (C.A. 1). Thus, wherecircumstances permit, theAct's sanctionsought to be accommodated. Inthis case somebackpay accrued during a period priorto the time theemployee'smisconductoccurredand during a period in which theEmployer normally wouldhave beenobligated for backpaywhich wasrequired not only asa restoration of thestatus quo antebut also as adeterrent againstthe Employer's repetition of like misconduct.Thus underthe circumstances of this case there seemsto beno sound reasonto whollyshut off the remedial demands oftheAct and voiditsdeterrent effectbecauseof the subsequent misconduct of an employee which has norelevance to theEmployer'smisconduct unless one were to reason that theemployee'smisconduct would not have occurred had the Employer notunlawfully dischargedhim.Accordingly,as requested by the GeneralCounsel, backpay for Varner is awardedfrom March I I until the day of theLoma Robertsonincident.In respectto the conductof the other discriminatees,itwas not of such asum of money equal to the amount they would have earnedfrom the date of their discriminatory discharges to the dateof an offer of reinstatement,less net earnings during suchperiod to be computed on a quarterly basis in the mannerestablished by the Board inF.W. Woolworth Company,90NLRB 289, and including interest at the rate of 6 percentper annum in the manner set forth inIsisPlumbing &Heating Co.,130 NLRB 716.37Upon the basis of the foregoing findings of fact andconclusions of law and the entire record, and pursuant toSection 10(c) of the Act, it is hereby recommended that thefollowing Order be issued.38ORDERThe Respondent, Fairview Nursing Home, its officers,agents, successors,and assignsand its owner, Esther J.Johnston, her agents, successors, and assigns shallI1.Cease and desist from:(a)Discouraging concerted activities of its employees ormembership in the Public Employees Organizing Commit-tee or any other labororganizationby unlawfully discrimi-natorily discharging any of its employees, or by unlawfullydiscriminating in any manner in respect to their hire andtenureof employment or any term or condition ofemployment in violation of Section 8(a)(3) of the Act.(b)Unlawfully interrogating its employees regardingtheir union activities.(c)Unlawfully spying on its employees' union activitiesserious or flagrant nature as tojustifythe withholding of the normal remedyof reinstatementand full backpay.Hartman Luggage Company,183 NLRBNo. 128;Stewart Hog Ring Company, Inc.,131 NLRB 310, 313.37 "Reinstatement is the conventional correction for discriminatorydischarge."N.L.R.B.v. InternationalVan Lines,405 U.S. 953;but here,since the Respondent ceased doing business on September22 when Vari-Care took overthe Respondent's operations,the "conventional correction"may not be accommodatedbecause the Respondent may no longer be anemployerof employees.Thus,the discriminatees,at this stage of theproceedings,are left without the likelihood of an offer of reinstatement fromthe Respondent.Their predicamentin this respect has been caused by theRespondent'smisconduct and through no fault of their own.They have lostwages and will continue to lose wages until such time as they findsubstantially equivalent employment.The Respondent has not only causedthe loss of the discriminatees' jobsbut the loss of the wages which theywould have earned hadtheybeen working for the Respondent untilSeptember 22 and the additional loss of the wages which they would haveearned after September22 untilsuch time astheywould have foundsubstantiallyequivalent employment.Effectuation of the policiesof the Actdemands that the discriminatees be "as nearly as possible" countervailed,for theappropriate remedy requires"a restoration of the situation,as nearlyaspossible,to that whichwould have obtained but for the illegaldiscrimination."Phelps Dodge Corporation v.N.LR.B., 313 U.S. 177, 194.Since the "as nearly as possible"remedy in the instant case can not beattained unless it provides for full restorationof backpay,including thebackpay which mayaccrue after September 22, it is recommended that thebackpay to be paid bythe Respondent be awarded to each discriminatee,commencing on March II and continuing thereafter until such time as thediscriminateeisgainfully employed in a substantially equivalent position tothatin which heor she wasemployed bythe Respondent. In this regard, it issignificantthat by reason of theRespondent's misconduct,the discrimina-tees' chanceof employment with Vari-Care, Inc.,was frustrated.38 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDor creating an impression of surveillance of its employees'dismissed insofar as they allege violations of the Act otherunion activities.(d)Unlawfully threatening employees that they will bedischarged if they sign union authorization cards.(e) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir right to self-organization to form labor organizations,to join Public Employees Organizing Committee or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, subject to theunion-security requirements of Section 8(a)(3) of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Ola Veneziano, Edna Avery, Clara Barnett,MargaretEdna Barnett,Maxine Bell,Mabel Black,Bernice Bowden, Emma Bryant, Willen Dean Cary, ZollieCulverson, Ruby Carpenter, Nanme Mae Collins, LucileCummins,KathleenGillian,WillieB.Hall,DorothyHartefield,Mamie L. Henderson, Dorothy Hicks, MattieHill,Winifred Hudson, Richard Jones, Odesa Carlton,Luvenia Kenerly,MattieKennedy,Mary Kate Lanier,Dovie Lee, Imogene Maharrey, Etha L. Martin, ElviraMason, Dorothy McDaniel, Magnolia Mitchell,MissaNorris,Nettie Peak, Helen Peeler, Wilkie Posey, EleanorReeseMills,Mary Elizabeth Richey, Lutitia Swanson,Andrew Tabb, Addie L. Ward, Etta Lee Wright, VickiGrammer, and Effie Henderson immediate and fullreinstatement to their former positions or, if such positionsno longer exist, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, discharging if necessary any employees hired toreplace them and make them (and Quenten Oliver Varner)whole for any loss of pay that they may have suffered byreason of the Respondent's discrimination against them inaccordance with the recommendations set forth in thesection of this Decision entitled "Recommended Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its premises at the Fairview Nursing Home,Birmingham,Alabama, copies of the attached noticemarked "Appendix."39 Copies of said notice, on formsprovided by the Regional Director for Region 10, afterbeing duly signed by the Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the RegionalDirector for Region 10, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaints bethan those found in this Decision.as In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, after a trial in whichall parties were permitted to introduce evidence, found thatwe discharged Ola Veneziano, Edna Avery, ClaraBarnett,MargaretEdna Barnett,Maxine Bell,Mabel Black,BerniceBowden, Emma Bryant, Willen Dean Cary, ZollieCulverson, Ruby Carpenter, Nanme Mae Collins, LucileCummins,KathleenGillian,WillieB.Hall,DorothyHartefield,Mamie L. Henderson, Dorothy Hicks, MattieHill,Winifred Hudson, Richard Jones, Odesa Carlton,Luvenia Kenerly,Mattie Kennedy, Mary Kate Lanier,Dovie Lee, Imogene Maharrey, Etha L. Martin, ElviraMason, Dorothy McDaniel, Magnolia Mitchell,MissaNorris,Nettie Peak, Helen Peeler, Willie Posey, EleanorReeseMills,Mary Elizabeth Richey, Lutitia Swanson,Andrew Tabb, Addie L. Ward, Etta Lee Wright, QuentenOliverVarner,VickiGrammer, and Effie Hendersonunlawfully and that by their discharges we discouragedemployees from becoming and remaining members ofPublicEmployees Organizing Committee or any otherlabor organization.WE WILL offer the above-named employees (exceptfor Quenten Oliver Varner) their former jobs or, if theirjobs no longer exist, substantially equivalent positionsand will restore their seniority.WE WILL pay them any backpay they have lostbecause we discharged them.WE WILL NOT discharge any employee for the samereasons for which the Board found that we dischargedthe above-named employees.WE WILL NOT unlawfully discharge employees forlawfully engaging in umon activities or protectedconcerted activities.WE WILL NOT unlawfully interrogate any employeeswith respect to their union activities.WE WILL NOT unlawfully spy on our employees'umon activities or create an impression that we arespying on our employees' umon activities.WE WILL NOT threaten to or discharge employees forsigning union authorization cards.The laws of the United States give all employees theserights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representativesthey chooseTo act together for collective bargaining orother mutual aid or protection FAIRVIEW NURSING HOMETo refuse to do any orall of these things,subject to the union-securityrequirements ofSection 8(a)(3) of the NationalLaborRelationsAct, as amended.All of our employeesare free to remain,or refrain frombecoming or remaining,members of a labor organization.FAIRVIEWNURSING HOME(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,327of the right to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the UniversalMilitaryTrainingand Service Act.Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, 2102CityFederalBuilding,2026 Second Avenue North,Birmingham,Alabama 35203,Telephone205-325-3877.